                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                       No. 5:16-cv-940-FL

 CERTAIN INTERESTED                             )
 UNDERWRITERS SUBSCRIBING TO                    )
 POLICY NO. B1262PW00017013                     )        Civil Action No: 5:16-cv-940-FL
                 Plaintiff,                     )
                                                )
       v.                                       )
                                                )
 AMERICAN REALTY ADVISORS SVF                   )
 WESTON LAKESIDE, LLC AND DOES                  )                     ORDER
 1-25 INCLUSIVE,                                )
                 Defendants                     )
                                                )
 SVF WESTON LAKESIDE, LLC AND                   )
 AMERICAN REALTY ADVISORS,                      )
               Plaintiffs                       )        Civil Action No: 5:17-cv-74-FL
                                                )
 v.                                             )
                                                )
 CERTAIN UNDERWRITERS AT                        )
 LLOYD’S OF LONDON,                             )
                  Defendant                     )
 _____________________


       The court has been advised that the parties have settled all matters in controversy among

them. Therefore, the above matters are DISMISSED subject to the right of any party to file a

motion to reopen the cases should settlement not be consummated within 45 days hereof. The

parties are directed to file their Stipulation of Dismissal with Prejudice on or before

December 16, 2018.

       As there appears to be no further reason at this time to maintain the files as open ones for

statistical purposes, the cases are removed from the active docket.
SO ORDERED, this 1st day of November, 2018.



                                _____________________________
                                LOUISE W. FLANAGAN
                                United States District Judge
